Citation Nr: 1105275	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for sciatica 
of the right lower extremity.  

2.  Entitlement to an initial compensable evaluation for sciatica 
of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 
1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript is 
of record.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction with 
the hearing.  38 C.F.R. § 20.1304(c) (2010).  Additionally, the 
record was held open for 30 days, in which the Veteran submitted 
additional private medical evidence.  

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows 
neurological manifestations which approximate no more than mild 
incomplete paralysis of the right sciatic nerve; there is no 
evidence of complete sciatic nerve paralysis associated with the 
Veteran's service-connected sciatica of the right lower 
extremity.  

3.  The competent and probative evidence of record shows 
neurological manifestations which approximate no more than mild 
incomplete paralysis of the left sciatic nerve; there is no 
evidence of complete sciatic nerve paralysis associated with the 
Veteran's service-connected sciatica of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, 
for sciatica of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.114, Diagnostic Codes 8520, 8599 (2010).  

2.  The criteria for an initial 10 percent rating, but no more, 
for sciatica of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.114, Diagnostic Codes 8520, 8599 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluations following the grants of service connection.  
In this case, the Veteran was provided a VCAA letter in September 
2004 which informed him of the evidence necessary to substantiate 
a claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
medical records from October 2001 to March 2009, and VA 
outpatient treatment records dated November 2001 to July 2009.  
The Veteran was also provided VA examinations in connection with 
his claims.  The VA examiners reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file.  The Veteran has not identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal. It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran contends that his service-connected sciatica of the 
right and left lower extremities warrant compensable ratings.  
During the March 2009 hearing, the Veteran testified that he has 
numbness, tingling, and weakness in his legs.  Although a spinal 
cord stimulator was inserted in hopes of alleviating symptoms 
associated with his bilateral lower extremities, the Veteran 
admitted to continued sharp and shooting pain, instability, and 
overall weakness.  He asserts that compensable ratings are 
warranted for his service-connected bilateral lower extremities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were 
assigned following the grants of service connection for his 
disabilities.  This matter is therefore to be distinguished from 
one in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was of 
record from the date the filing of the claim on which service 
connection was granted (or from other applicable effective date).  
See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the issuance 
of separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of time.  
Id.  Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Throughout the rating period on appeal, the Veteran has been 
assigned 0 percent disability evaluations for his service-
connected sciatica of the right and left lower extremities 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8520 
(2010).  When a particular disability is not listed among the 
diagnostic codes, a code ending in "99" is used; the first two 
numbers are selected from the portion of the schedule most 
approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  38 
C.F.R. § 4.27.  In this case, Diagnostic Code 8599 refers to 
peripheral neuropathy of the lower extremities, while the more 
specific Diagnostic Code 8520 refers to paralysis of the sciatic 
nerve.  

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve warrants an 80 percent rating.  Incomplete paralysis is 
assigned ratings of 10 to 60 percent, depending on the severity 
of the claimant's symptoms.  A 60 percent rating is assigned for 
severe paralysis with marked muscular muscle atrophy.  A 40 
percent rating is appropriate for moderately severe paralysis.  
Moderate paralysis warrants a 20 percent rating, and a 10 percent 
rating is assigned for mild paralysis.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In August 2004, the Veteran was afforded a VA examination.  The 
Veteran reported numbness in his legs and feet, as well as 
weakness in his feet due to his service-connected back 
disability.  Physical examination of the Veteran revealed no 
muscle spasms or localized tenderness.  Sensory examination of 
the lower extremities was normal for light touch, pinprick, 
position, and temperature sense.  However, a loss of vibratory 
sense in the right fourth toe and the left fifth toe was noted by 
the VA examiner.  Motor examination of the lower extremities was 
5/5 at all joints, with no atrophy of the lower extremities.  The 
VA examiner noted good muscle tone and strength, and his deep 
tendon reflexes of the lower extremities were 1-2+ and equal.  
The VA examiner diagnosed the Veteran with bilateral lower 
extremity radiculopathy at the L4-L5 level, most likely from a 
disc herniation at that level.  

In January 2006, the Veteran visited a local private chiropractor 
for thoracic and lumbar spine treatment.  The Veteran also 
complained of shooting pain radiating down the posterior and 
lateral aspect of both of his thighs with associated numbness, 
tingling, and occasional muscle weakness.  Physical examination 
testing revealed positive orthopedic tests, including 
advancement, Kemps, Bechterew, Soto-Hall, bilateral leg raiser, 
Lasegue's, leg lowering, and Fabere Patrick.  Digital palpation 
revealed tenders and fixation at T4, 5, 6, 7, 8, and 9, as well 
as L3, 4, 5, and bilateral sacroiliac (SI) joints.  Neurological 
evaluation failed to reveal any focal neurological deficit.  The 
private physician diagnosed the Veteran with sciatica complicated 
by the presence of lumbar disc degeneration as well as lumbar 
disc displacement and pain from his thoracic spine.  

VA outpatient treatment records dated January 2007 reflect 
complaints of bilateral hip pain, with the right hip being the 
worst.  The Veteran described the pain as aching, burning, 
crushing, dull, numbing, pulling, sharp, stabbing, tender, and 
throbbing.  Physical testing of the Veteran revealed a smooth 
gait with no limp or assistive aids.  The right hip was noted as 
being slightly higher, and there was no tenderness with light 
palpation of the low back.  Straight leg raising test was 
positive in both legs at around seventy degrees.  Sensory and 
motor testing was intact for both legs.  Deep tendon reflexes of 
the knees were 2+ bilaterally, 3+ for the right ankle, and 2+ for 
the left ankle.  The Veteran was diagnosed with chronic low back 
pain, radiculopathy, and a history of a motor vehicle accident 
with multiple spinal fractures.  The Veteran returned to his 
local VA outpatient treatment facility in November 2007 for right 
leg numbness and tingling in both feet.  He reported his right 
leg giving out approximately four times per week and using a cane 
for ambulatory purposes.  After physical examination of the 
Veteran, the VA physician diagnosed him with sciatica, new 
radiculopathy, loss of power in the right leg, fall episodes, and 
parasthesia in both legs.  

A nerve conduction study was performed in April 2008 at a private 
medical center due to the Veteran's reported history of pain, 
numbness, and tingling in both lower extremities.  Findings 
showed decreased amplitudes with normal latencies in the left 
peroneal nerve.  Other nerves tested were within normal limits.  
A needle exam of the left lower extremity including the lumbar 
paraspinous muscles did not reveal any abnormalities.  The 
Veteran was assessed with chronic L5 radiculopathy in the left.  
The Veteran returned for follow-up treatment at the private 
medical center in August 2008.  It was noted that he had 
neuropathic pain of the hips and bilateral lower extremities, 
much worse on the left than on the right.  The physician 
determined him to be a reasonable candidate for a trial of spinal 
cord simulation, and as such, placement of 2 spinal cord 
stimulator electrode arrays, an implanted pulse generator 
(Medtronic Ultra), and intraoperative and postoperative complex 
programming were performed in October 2008.  It was noted that 
there were no complications, the Veteran was given multiple 
programs to choose from, and excellent capture of his low back, 
bilateral hips, and bilateral lower extremities were obtained.  

In March 2009, the Veteran returned to his local private medical 
center with complaints of low back pain and bilateral leg pain.  
Weakness and decreased sensation in the legs, worse on the left 
side than the right side was noted by the private physician.  
During physical examination of the Veteran, the private physician 
reported that the Veteran moves all of his extremities with full 
range of motion and diagnosed him with chronic low back pain with 
radicular features.  The private physician stated that the 
Veteran has moderate radiculopathy, which limits his function.  

The Veteran was afforded a second VA examination in April 2010 
for his service-connected sciatica of the bilateral lower 
extremities.  The Veteran informed the VA examiner that his lower 
back pain started to radiate to the right leg in early 2003 and 
one year later, started to radiate to his left leg.  He admitted 
to taking 300 milligrams per day of Gabapentin for his bilateral 
lower extremities, but indicated that the response to treatment 
has been only fair.  Motor exam findings showed hip flexors and 
extensors as 4/5 secondary to pains in his lower back.  
Otherwise, both extensors and flexors of the knees were 5/5 and 
dorsiflexors and plantar flexors of the ankles were 5/5.  Sensory 
examination testing reflected normal findings for light touch, 
vibratory sense, and position sense.  However, the pin prick 
response was reported as being erratic in the right leg with the 
rest of the left lower extremity being normal.  Nerve conduction 
testing was normal for the bilateral lower extremities and 
concentric needle electromyography of all muscles tested was 
normal as well.  After a thorough review of the Veteran's claims 
file, including results from the physical examination as well as 
the results from the electrodiagnositc consultation conducted in 
conjunction with the VA examination, the VA examiner diagnosed 
the Veteran with a history of pains radiating to the right lower 
extremity and occasionally to the left lower extremity.  She 
noted that the clinical examination reflected normal results and 
that there was no evidence of radiculopathy in both the lower 
extremities either clinically or by electromyography (EMG).  The 
VA examiner further added that there is no paralysis of sciatic 
nerves on either side, and the Veteran actually has radicular 
pains that are secondary to pressure on nerve roots after they 
leave the spinal cord.  

Applying the facts in this case to the criteria set forth above, 
the Board concludes that the criteria for 10 percent evaluations 
each for the Veteran's service-connected sciatica of the 
bilateral lower extremities have been met.  While a private 
physician has classified the Veteran's radiculopathy to be 
"moderate" in nature, the Board finds that the involvement of 
the Veteran's sciatic nerves are wholly sensory, causing numbness 
and pain down the Veteran's bilateral lower extremities.  This is 
most evident by the April 2010 VA examiner's conclusion that 
there is no paralysis of sciatic nerves on both sides, nor 
evidence of any muscle mass loss or paralysis of muscles.  
Furthermore, the April 2010 VA examiner considered the findings 
to be indicative of "minimal sensory pain alteration."  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is 
warranted for mild incomplete paralysis of the sciatic nerve.  
The decreased sensation and complaints of radiating pain are 
indicative of mild incomplete paralysis of both the left and 
right sciatic nerves.  As the findings are present in both lower 
extremities, separate 10 percent ratings are warranted.  

The next higher rating would require moderate incomplete 
paralysis.  The Board finds no evidence of organic changes, such 
as muscle atrophy, trophic changes, etc., that would warrant 
higher ratings or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerves.  The findings are 
entirely sensory, and the Veteran's impairment is not shown to be 
more than mild.  As such, ratings in excess of 10 percent for the 
Veteran's service-connected sciatic of the right and left lower 
extremities are not warranted.  

The Board has considered staged ratings, pursuant to Fenderson 
and Hart, supra, but finds the 10 percent ratings assigned 
appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflect that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected sciatica of the 
bilateral lower extremities.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disabilities are worse than the current 0 percent evaluations 
contemplate; however, the objective medical evidence does not 
support more than the 10 percent ratings assigned.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  See Gilbert, 1 Vet. App. at 55.  

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial 10 percent evaluation for sciatica, 
right lower extremity, is granted, subject to the regulations 
governing the payment of monetary benefits.  

Entitlement to an initial 10 percent evaluation for sciatica, 
left lower extremity, is granted, subject to the regulations 
governing the payment of monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


